NO. 12-13-00188-CR

                             IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

RODERICK LATTRETE BRAZZLE,                                 §    APPEAL FROM THE 7TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant and
his counsel. No decision has been delivered in this appeal. Accordingly, Appellant’s motion to
dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered July 24, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JULY 24, 2013


                                        NO. 12-13-00188-CR

                               RODERICK LATTRETE BRAZZLE,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee

                               Appeal from the 7th Judicial District Court
                           of Smith County, Texas. (Tr.Ct.No. 007-1238-12)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED
by this Court that the motion be granted and the appeal be dismissed, and that this decision be
certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.